DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A signal intensity adjuster” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “signal intensity adjuster” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “signal intensity adjuster”) is modified by functional language (“adjusts signal intensity”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.

“An image data generator” in claim 1 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “image data generator” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “image data generator”) is modified by functional language (“generates ultrasound image data”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that “an envelope detector ” [75] “realized by a hardware circuit such as an integrated circuit” [90] appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
“A harmonic component extractor” in claim 8 lines 3-4 meets all 3 prongs of the analysis set forth in MPEP § 2181 (I). The limitation meets prong (A) because “harmonic component extractor” is a generic placeholder for “means”. The limitation meets prong (B) because the generic placeholder (the “harmonic component extractor”) is modified by functional language (“extracts a harmonic component of the received echo signal”). The limitation meets prong (C) because this claim element is not further modified by sufficient structure or material for performing the claimed function.
A review of the specification shows that “a hardware circuit such as an integrated circuit” [90] appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a signal intensity correction filter configured to adjust the signal intensity of the echo signal by filtering the echo signal” in lines 11. It is unclear if the signal intensity correction filter is the same as the signal intensity adjuster or if the signal intensity correction filter is different and performs a second adjustment on the signal intensity of the echo signal. For examination 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne (US 4881549 A) in view of Clark (US 6142942 B2), hereinafter Clark.
Regarding claims 1 and 10, 
Rhyne teaches an ultrasound diagnostic apparatus (at least fig. 7 and corresponding disclosure) comprising:

A transmitter (at least fig. 7 (24) and corresponding disclosure) that generates a drive signal and outputs the drive signal to the ultrasound probe to cause the ultrasound probe to generate the transmission ultrasound
A receiver (at least fig. 7 (100) and corresponding disclosure) that receives the echo signal from the ultrasound probe; and
A signal intensity adjuster (at least fig. 7 (112) and corresponding disclosure) that adjusts signal intensity of a echo signal resulting in flat signal intensity (at least fig. 12C and corresponding disclosure) along a predetermined frequency range (Col. 9 which discloses the whitening produces a flat spectrum over the flat frequency band (i.e. predetermined frequency range) established by filter 110). 
And an image data generator (at least fig. 7 (32) and corresponding disclosure. Col 10 lines 10-13 disclose video driver generates video images) that generates ultrasound image data from the echo signal having the adjusted signal intensity (Examiner notes the images are generated after the signal has been filtered by the signal intensity adjuster 112 and are thus generated from the echo signals having the adjusted signal intensity)
A signal intensity correction filter (at least fig. 10 (150) and corresponding disclosure) configured to adjust the signal intensity of the echo signal (R) by filtering the echo signal (R) 
and a frequency analyzer (at least fig. 7 (118) and corresponding disclosure) that performs frequency analysis on the signal intensity in the flat frequency range of the echo signal and generates an analysis result (at least fig. 8D (542 and 544) and corresponding disclosure),
Wherein the signal intensity correction filter (150) is an adaptive signal intensity correction filter (Cols. 3-4 which disclose whitening each data point for effects of instrumentation, bulk tissue loss and 

Rhyne fails to explicitly teach the signal intensity adjuster sets a coefficient according to the analysis result.
Clark, in a similar field of endeavor involving ultrasound signal filtering, teaches an ultrasonic diagnostic apparatus 
Comprising a signal intensity adjuster (at least fig. 3 (60) and corresponding disclosure) wherein the signal intensity adjuster adjusts the signal intensity of the echo signal by filtering the echo signal with a signal intensity correction filter (at least figs. 2A (62) and corresponding disclosure)
And further comprising a frequency analyzer (at least fig. 2A (69) and corresponding disclosure) that performs frequency analysis on the signal intensity in a predetermined frequency range (at least fig. 8 (85a and 85b) and corresponding disclosure) of the echo signal (Column 15 lines 16-32 which disclose the shaping algorithm 72 (as part of the controller 69) analyzes the signal to determine a frequency band for the desired frequency function. Examiner notes that the analysis is performed over the entire signal which includes the predetermined frequency range therefore analysis is performed in the predetermined frequency range) and generates an analysis result (At least fig. 9 (92) which illustrates the generated filter required to create the desired frequency function of fig. 8 (91)), wherein
The signal intensity correction filter (62) is an adaptive signal intensity correction filter (Col. 8 which discloses filter 62 is a Finite impulse response (FIR) filter and imposes and adjustable transfer function)and 
The signal intensity adjuster (at least fig. 2A (69) and corresponding disclosure) sets a coefficient of the adaptive signal intensity correction filter according to the analysis result (Abstract which discloses the controller communicates the coefficients to the adaptive filter) and uses the adaptive signal 
wherein the frequency analysis and the setting of the coefficient are performed at predetermined time intervals during operation of the ultrasound diagnostic apparatus (Col 12 which discloses the shaping algorithm is initiated at predefined time intervals during operation of the associated ultrasound imaging system and the shaping algorithm modifies the coefficients. Examiner notes frequency analysis is performed in order to modify the coefficient). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rhyne to include setting a coefficient as taught by Clark in order to enhance the signal filtering to produce the desired output (Clark Abstract).

The modified system would perform the method of claim 10.

Regarding claim 2,
	Rhyne teaches the elements of claim 1 as previously stated. Rhyne further teaches wherein a bandpass filter sets the frequency range and wherein the signal intensity adjuster adjusts the signal intensity of the echo signal such that a ratio obtained by dividing an upper end frequency of the flat frequency range by a lower end frequency of the frequency range is approximately 1.6(~6.5MHz/3.9MHz). Rhyne, as currently modified, fails to explicitly teach or depict a frequency range in which the ratio is 2.0 or more.
 	Clark further teaches wherein the signal intensity adjuster adjusts the signal intensity of the echo signal such that a ratio obtain further teaches wherein the signal intensity adjuster adjusts the signal intensity of the echo signal such that a ratio obtained by dividing an upper-end frequency (85b) of the predetermined frequency range by a lower-end frequency (85a) of the predetermined frequency 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Rhyne to include a frequency range as taught by Clark in order to increase the bandwidth increasing the signal-to-noise ratio (Clark Col. 16 lines 60-67).

Regarding claim 4,
Rhyne, as modified, teaches the elements of claim 1 as previously stated. Rhyne further teaches wherein the signal intensity adjuster (112) adjusts the signal intensity of the echo signal such that a flatness obtained by dividing a width of the flat frequency range (at least fig. 12C which depicts the frequency range is approximately 2.6 Mhz (6.5 Mhz – 3.9 Mhz)) by a width of an imaging range (at least fig. 12C which depicts an imaging range is approximately 2.6 Mhz (6.5 Mhz – 3.9 Mhz)) is 80% or more (examiner notes the flat frequency range is an imaging range because it falls within the imaging frequency ranges. The widths divided are equal to 100%);
wherein the imaging frequency range is a range of continuous frequencies where the sensitivity is not below -40 dB from the highest signal sensitivity (examiner notes the imaging range (e.g. flat frequency range) is not below -40 dB from the highest signal sensitivity).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rhyne and Clark as applied to claim 1 above and further in view of Li et al. (US 20110044516 A1), hereinafter Li.

Rhyne fails to explicitly teach wherein the upper-end frequency of the flat frequency range is 20 MHz or more. 
Li teaches wherein the signal intensity adjuster ([0054] passband filter) adjusts the signal intensity of the echo signal such that an upper-end frequency of a flat frequency range is 20 MHz or more (at least fig. 9 which illustrates the 14.21 MHZ filtered signal and [0054] which discloses the frequency response has a bandwidth between 14 MHz and 21MHz and examiner notes that fig. 9 explicitly shows that at -10db an upper-end frequency of a flat frequency range in its broadest reasonable interpretation appears to be 22 MHz).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teaches of Clark to include an upper-end frequency of the flat frequency range which is 20MHz or more in order to account for a range of absorption coefficients of the biological medium (Li [0035]). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhyne and Clark, as applied to claim 1 above and further in view of Gritzky (US 20110251488 A1).
Rhyne teaches the elements of claim 1 as previously stated Rhyne further teaches further comprising a hardware processor (at least fig. 7 (32)) that displays the ultrasound image on a display (at least fig. 7 (32)) at a display pixel resolution.
Rhyne fails to explicitly teach wherein the hardware processor adjusts a display size on a screen of the display such that a ratio obtained by dividing an in-vivo wavelength corresponding to an upper-end frequency of the flat frequency range by the display pixel resolution is 4.0 or more.

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to include adjusting the display size as taught by Gritzky in order to enhance the image to ensure proper measurements (Gritzky [0035]). 

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyne and Clark as applied to claim 1 above and further in view of Taniguchi (US 20140249418 A1).
Regarding claim 8,
Rhyne, as modified, teaches the elements of claim 1 as previously stated. Rhyne further teaches a transmitter (at least fig. 7 (24) and corresponding disclosure) generates the drive signal for imaging, the ultrasound diagnostic apparatus (fig. 7), and the signal intensity adjuster adjusts signal intensity of an echo signal, however, Rhyne fails to explicitly teach the transmitter generates the drive signal for tissue harmonic imaging,
Taniguchi teaches an ultrasonic diagnostic apparatus (at least fig. 2 (S)) comprising a harmonic component extractor (at least fig. 2 (14a)) that extracts a harmonic component of the received echo signal. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to adjust the signal intensity of an echo signal of the extracted harmonic component in order to filter a signal which has an already improved resolution. 

Regarding claim 9,
Rhyne, as modified, teaches the elements of claim 8 as previously stated. Taniguchi further teaches wherein in the tissue harmonic imaging:
in a frequency band at -20 dB of the ultrasound probe, a first intensity peak (at least fig. 5C (PK1)) is on a lower frequency side than a center frequency of the transmission frequency band and in a frequency band a -20 db of the ultrasound probe, a second intensity peak (at least fig. 5C (PK3)) is on a higher frequency side than the center frequency of the transmission frequency band, and 
an intensity in a frequency region between the first intensity peak and the second intensity peak is, from the larger intensity between the first intensity peak and the second intensity peak, -20 dB or greater ([0061] which discloses the intensities between the intensity peaks (PK1 and PK3) are -20dB or greater with PK1 (interpreted to be the larger intensity) being used as a reference). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to include a frequency power spectrum of a transmission 
Furthermore it would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the teachings of Rhyne to include an intensity in a frequency range between the intensity speaks is -20 dB or more with a maximum value of intensities of the intensity peaks being a reference in order to improve the resolution (Taniguchi [0109]).

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive
For example, applicant argues “Clark reference describes a smoothing algorithm that is initiated “occasionally” by the user. This shaping algorithm is initiated to modify the coefficients of the filter. Nothing in the disclosure of Clark, however, describes time intervals which are “predetermined” as required by independent claims 1 and 10 as Clark only discloses performing the shaping algorithm when initiated by the user” (REMARKS pg. 6). Examiner respectfully disagrees in that Col. 12 lines 25-47 explicitly discloses a mode in which the shaping algorithm is triggered to be initiated at certain predefined (i.e. predetermined) time intervals. For these reasons, the 103 rejection of claims 1 and 10 are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







 
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793